In the

    United States Court of Appeals
                 For the Seventh Circuit
Nos. 12‐3041 & 12‐3153

SHARON LASKIN, et al.,
                                                Plaintiffs‐Appellants,
                                                     Cross‐Appellees,
                                 v.


VERONICA SIEGEL, INDIVIDUALLY, AND
AS TRUSTEE OF THE PHILLIP SIEGEL 
REVOCABLE TRUST DATED AUGUST 28,
1998, AND AS EXECUTOR OF THE 
ESTATE OF PHILLIP P. SIEGEL,
                                                 Defendant‐Appellee,
                                                    Cross‐Appellant,

                                and

SMS SERVICES, LLC, et al.,
                                               Defendants‐Appellees.

        Appeals from the United States District Court for the 
           Northern District of Illinois, Eastern Division.
           No. 09 C 03749 — Edmond E. Chang, Judge. 


      ARGUED JUNE 5, 2013 — DECIDED AUGUST 29, 2013
2                                         Nos. 12‐3041 & 12‐3153


  Before EASTERBROOK, Chief Judge, and BAUER and
Hamilton, Circuit Judges.
    BAUER, Circuit Judge. In 1991, Jefco Laboratories terminated
its Profit Sharing Plan. More than seventeen years later, Susan
Laskin  and  Susan  Isaacson  filed  suit  under  the  Employee
Retirement Income Security Act, 29 U.S.C. § 1001, alleging that
their rights were violated when the Jefco Laboratories’ Profit
Sharing Plan was terminated without distributing benefits to
them.  The  district  court  granted  summary  judgment  to  the
Defendants. We affirm.
                       I.  BACKGROUND
    In 1966, Sharon Laskin began working for Jefco Laborato‐
ries. As a Jefco employee, Laskin participated in the company
pension plan. Laskin worked for Jefco until 1974, and by then,
had accumulated a fully vested retirement account balance of
$5,976.09.  After  Laskin  parted  ways  with  the  company,  her
account  stopped  growing  at  the  “market  rate”  and  started
accruing at the “passbook rate”—the amount of interest earned
on  money  deposited  for  one  year  in  an  ordinary  savings
account.
    Shortly after Laskin left the company she contacted Philip
Siegel, a trustee of the company pension plan, and asked if she
could withdraw the funds in order to buy real estate. In April
1976,  Philip  Siegel  sent  Laskin  a  letter  explaining  that  her
account would accrue interest at the passbook rate and also
notified her that the plan had been amended in 1975, and the
retirement eligibility age had increased from fifty‐five to sixty‐
five.
Nos. 12‐3041 & 12‐3153                                              3

    Over the next ten years, Laskin received account statements
of her assets in the pension plan. The statements indicated that
she was receiving anywhere from 5% to 5.5% interest on her
balance.  In  1988,  Laskin  contacted  the  controller  of  Jefco  to
update her contact information and ask for an updated account
statement. The updated statement Laskin received indicated
that as of March 31, 1988, her account balance was $12,602.86. 
    The  pension  plan  dissolved  on  December  31,  1991.  In
September  2008,  seventeen  years  after  the  pension  plan
dissolved, Laskin contacted Jeffrey Siegel, Philip Siegel’s son,
to discuss her retirement account. (Jeffrey purchased Philip’s
interest in Jefco in 1994.) Laskin faxed Jeffrey documentation
of  her  pension  account  and  requested  an  updated  account
balance.  Jeffrey  informed  Laskin  that  the  pension  plan  had
been dissolved, and its funds had been completely disbursed,
and that she did not receive a payout because she could not be
located.
    In  December  2008,  Laskin  contacted  the  Department  of
Labor,  which  advised  Laskin  to  send  a  letter  to  Philip  that
sought to “officially appeal” the denial of her claim. In Febru‐
ary 2009, Philip sent Laskin a letter that explained he was no
longer in charge of Jefco because he had sold his interest to his
son Jeffrey. In June 2009, Laskin filed suit against Philip, Jefco,
the pension plan, and an unnamed pension plan administrator
alleging breach of fiduciary duty under ERISA. One year later,
Laskin  amended  the  complaint  to  include  Jeffrey  and  his
company, SMS Services, and add an additional plaintiff, Susan
4                                              Nos. 12‐3041 & 12‐3153

Isaacson.  Isaacson  is  the  widow  of  another  pension  plan
beneficiary who also never received a payout.1
   Philip Siegel died in November 2010. In June 2011, Laskin
amended  the  complaint  a  second  time,  and  replaced  Philip
with  Veronica  Siegel—the  trustee  of  Philip’s  estate.  SMS
Technology  and  Vanguard  Individual  Retirement  Account
29847011 (where Philip allegedly deposited the pension plan’s
assets) were also added as defendants.
   On January 13, 2012, Laskin moved for summary judgment
on all counts of the Second Amended Complaint. The Defen‐
dants also moved for summary judgment, claiming Laskin and
Isaacson’s claims were barred by ERISA’s statute of limitations
contained in 29 U.S.C. § 1113. On August 6, 2012, the district
court  denied  Laskin’s  motion  for  summary  judgment  and
granted  the  Defendants’  motion  for  summary  judgment,
finding  that  all  of  Laskin  and  Isaacson’s  claims  were  time
barred. Laskin and Isaacson appeal the district court’s order
granting summary judgment in favor of the Defendants, and
the  Defendants  cross‐appeal  challenging  the  denial  of  their
motion for attorneys’ fees and costs.
                          II.  DISCUSSION
    Since  this  appeal  comes  to  us  from  cross‐motions  for
summary judgment, we review the district court’s findings de
novo. Wis.Cent.,Ltd. v. Shannon, 539 F.3d 751, 756 (7th Cir. 2008)
(internal citations omitted). As with any summary judgment
motion,  we  review  cross‐motions  for  summary  judgment

1
     Although  we  only  address  Laskin’s  claims  specifically,  the  same
reasoning and statute of limitations apply to Isaacson’s claims.
Nos. 12‐3041 & 12‐3153                                              5

“construing  all  facts,  and  drawing  all  reasonable  inferences
from those facts, in favor of the non‐moving party.” Id.
    One of the few undisputed facts in this case is that Jefco’s
pension  plan  dissolved  in  1991.  The  Defendants  argue  that
because the plan dissolved over seventeen years ago, Laskin’s
claims  are  time  barred  by  ERISA’s  statute  of  limitations.
Laskin, on the other hand, argues that even if the statute of
limitations has run, we should grant an exception due to the
Defendants’ fraudulent concealment.
   The statute of limitations for a claim of breach of fiduciary
duty under ERISA is controlled by 29 U.S.C. § 1113:
     No action may be commenced under this subchapter
     with respect to a fiduciary’s breach of any responsi‐
     bility,  duty,  or  obligation  under  this  part,  or  with
     respect to a violation of this part, after the earlier of:
       (1) six years after (A) the date of the last action
       which constituted a part of the breach or viola‐
       tion, or (B) in the case of an omission the latest
       date  on which the  fiduciary  could  have  cured
       the breach or violation, or
       (2) three years after the earliest date on which
       the plaintiff had actual knowledge of the breach
       or violation;
       except that in the case of fraud or concealment,
       such action may be commenced not later than
       six  years  after  the  date  of  discovery  of  such
       breach or violation.   
6                                         Nos. 12‐3041 & 12‐3153

    We first consider whether Laskin’s lawsuit was filed within
the limitations period set forth in 29 U.S.C. § 1113(1) and(2).
The last act or omission in this case occurred in 1991 when the
pension plan was terminated—six years after that would be
1997. Laskin learned that she would not be receiving a payout
under her plan—the breach in this case—in September 2008,
three years after that would be September 2011. Section 1113
requires that the earlier of those two dates (September 2011
and 1997) be used, therefore, the limitations period expired in
1997. As Laskin points out, however, the statute does allow an
exception under the limitations period in instances of fraud or
concealment. See Martin v. Consultants & Administrators, Inc.,
966 F.2d 1078, 1093 (7th Cir. 1992). Under those circumstances,
the statute of limitations period allows an action to be com‐
menced  six  years  after  the  plaintiff  actually  learned  of  the
breach. According to Laskin, as a result of Philip’s fraudulent
concealment, she did not discover that her pension plan would
not pay her any benefits until September 2008; therefore, she
argues  her  suit  was  filed  well  within  the  prescribed  statute
of limitations period under § 1113—discovery of the breach
(September 2008) plus six years (September 2014). 
    In order to extend the statute of limitations period, how‐
ever, Laskin must first show that fraud or concealment actually
occurred. An ERISA fiduciary commits fraud or concealment
by  delaying  a  wronged  beneficiary’s  discovery  of  his  claim
either by misrepresenting the significance of facts the benefi‐
ciary is aware of (fraud) or by hiding facts so that the benefi‐
ciary does not becomes aware of them (concealment). Radiology
Ctr., S.C. v. Stifel, Nicolaus & Co., 919 F.2d 1216, 1220 (7th Cir.
1990). Here, Laskin contends that Philip Siegel engaged in such
Nos. 12‐3041 & 12‐3153                                               7

concealment  when  he  told  her  the  eligibility  age  under  the
fund increased from 55 to 65. However, the record reflects that
the retirement eligibility age of the pension fund was increased
in 1975 by an amendment to the pension plan and Philip sent
Laskin a letter informing her of that fact in 1976. We see no
concealment there. Next, Laskin argues that Phillip concealed
the fact that the pension plan was dissolved, and also failed to
send Laskin Summary Plan Descriptions as required under 29
U.S.C. § 1022, but a finding of concealment requires evidence
that a defendant took affirmative steps to hide the violation
itself.  Radiology  Ctr.,  919  F.2d  at  1220,  and  Laskin  has  not
offered any evidence—circumstantial or otherwise—that Philip
concealed pension plan information from her. Rather, Laskin
is asking us to infer that Philip engaged in concealment based
upon the sole fact that she claims that she never received any
updates on her plan.
     Laskin also offers no evidence of fraud. There are two types
of  fraud:  (1)  overt  acts  that  misrepresent  the  significance  of
facts  of  which  the  beneficiary  is  aware;  and  (2)  underlying
ERISA  violations  that  are  self‐concealing.  Maring,  966  F.2d
1094. Laskin has produced no evidence that the ERISA viola‐
tion involved some “trick or contrivance intended to exclude
suspicion and prevent injury.” Id at 1095.
   Simply put, Laskin has failed to meet her burden to show
fraud  or  concealment  occurred  in  this  case  and  the  district
court  correctly  found  that  the  limitations  period  in  §  1113
applies.  Since  1997  was  the  last  time  Laskin  could  have
brought this action, her claims against the Defendants are time
barred and we need not address the merits. 
8                                            Nos. 12‐3041 & 12‐3153

    However, we must address the Defendant’s cross‐appeal of
the district  court’s denial with prejudice of  their  motion  for
attorneys’ fees and costs, filed by Veronica Siegel pursuant to
29 U.S.C. § 1132(g)(1) as well as Federal Rule of Civil Proce‐
dure 54(d). We will reverse a district court’s denial of a motion
for fees and/or costs, under either provision, only in the case of
an abuse of discretion. See Holmstrom v. Metropolitan Life Ins.
Co.,  615  F.3d  758,  779  (7th  Cir.  2010).  The  district  court  ac‐
knowledged that the Defendants were entitled to a “modest
presumption” that they would recover fees and costs under
ERISA, see, e.g., Herman v. Central States, Se. & Sw. Areas Pension
Fund, 423 F.3d 684, 695–96 (7th Cir. 2005), however, the district
court declined to do so because it concluded that Laskin’s suit
was justified—but untimely. The district court also noted that
the  Defendants  only  offered  “the  barest  of  arguments”  in
support  of  their  motion  for  attorneys’  fees  and  costs  and
concluded that it would be unfair to require Laskin to even
respond to the motion as drafted. The district court’s decision
falls well within the bounds of its discretion.
                        III.  CONCLUSION
      We AFFIRM.